Citation Nr: 9906915	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1982 and from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Pittsburgh, Pennsylvania RO, which granted service connection 
for lumbosacral strain, evaluated as noncompensable, 
effective April 1991.  By rating action in September 1993, 
the rating for lumbosacral strain was increased to 20 
percent, effective April 1991, and the appeal was continued.  
This case was before the Board in July 1996 when it was 
remanded for additional development.


REMAND

The veteran contends that his service-connected lumbosacral 
strain is more disabling than currently evaluated.

The Board notes that the medical evidence of record contains 
many references to pain in the veteran's lower back.  For 
example, the veteran testified during a September 1992 
personal hearing that because of his low back disability, he 
cannot "pick up stuff heavier than like 15 pounds."  He 
further testified that he "can't do a lot of driving," can 
only "sit for a good maybe 15 minutes or so," and cannot 
stand for a long period of time.  The veteran further stated 
that he "can go maybe five or six blocks walking" before 
feeling pain in his back.  He testified that he has muscle 
spasms "four or five times a week."  A May 1994 VA 
examination report notes the veteran's complaints of chronic 
low back pain.  He indicated that the pain increases with 
bending, standing, driving and walking.  A May 1995 VA 
outpatient treatment report notes the veteran's complaints of 
increasing pain in his low back that is worse with bending or 
lifting.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1998) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experience by 
the veteran..40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  

In its July 1996 Remand, the Board requested that the veteran 
be scheduled for a VA orthopedic examination in order to 
ascertain the nature and severity of his back disability.  
The examiner was asked to determine whether the veteran's 
lumbar spine exhibits weakened movement, excess fatigability, 
or incoordination attributable to the service-connected back 
disability.  These determinations, if feasible, were to be 
expressed in terms of the degree of the additional range of 
motion loss or favorable or unfavorable ankylosis.  In 
addition, the examiner was asked to provide an opinion as to 
whether pain could significantly limit functional ability 
during flare-ups or when the lumbar spine is used repeatedly 
over a period of time.  This determination, if feasible, also 
was to be expressed in terms of the degree of the additional 
range of motion loss or favorable or unfavorable ankylosis.

The evidence of record indicates that while the veteran 
underwent a VA orthopedic examination in February 1997, the 
report of examination does not contain all the information 
specifically requested in the July 1996 Remand.  The February 
1997 VA examination report notes the veteran's complaints of 
intermittent low back pain.  The veteran described the pain 
to be in a band-like distribution across his low back, 
extending into his buttocks.  He stated that he occasionally 
has a feeling of tightness and numbness in his left anterior 
thigh, but is able to stretch and walk off the numbness when 
it occurs.  The veteran further stated that his low back pain 
is sporadic and unpredictable, but is generally brought on 
and exacerbated by heavy lifting.  In addition, the veteran 
stated that the pain is occasionally excruciating and severe 
to the point that he is immobilized in bed.  The examiner 
noted range of motion with minimal pain as 80 degrees of 
forward flexion, 40 degrees of extension, 40 degrees of left 
and right lateral bending, and 20 degrees of left and right 
rotation.  The examiner noted that at the time of the 
examination, the veteran was essentially asymptomatic.  The 
examiner failed to comment as to whether the back exhibits 
pain with use.  He commented that the condition can be 
severely disabling when it occurs according to the veteran's 
description, but he failed to express an opinion as to 
whether this could be expressed in terms of additional range 
of motion loss.  The examiner made no determinations 
concerning weakness and fatigability in terms of the degree 
of additional range of motion loss.  In accordance with the 
guidance provided in DeLuca, these additional findings, or 
the absence of these symptoms, is an essential part of rating 
the disability at issue.  In view of the foregoing, the 
veteran should be afforded a VA examination to clarify the 
nature and severity of his back disorder, which takes into 
consideration the case of DeLuca concerning functional loss 
due to pain on use.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a July 1996 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
lumbosacral strain.  The examiner should 
fully describe any weakened movement, 
excess fatigability and incoordination 
present due to lumbosacral strain.  The 
examiner should be asked to determine 
whether the veteran's lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
lumbosacral strain; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
All indicated tests and x-ray 
examinations should be conducted.  The 
claims folder must be made available to 
the examiner for review.

2.  Thereafter, the RO should review the 
case and determine whether the report of 
examination requested above complies with 
the dictates of the Court in the DeLuca 
case.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the veteran's claim.  
If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 6 -


